Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Acharya on 8/24/2022.

The application has been amended as follows: 

Claim 1
Amend line 8 from “a motor operatively connected to the cam, the motor is coupled to the cam and” to – a motor operatively connected to the cams, the motor is coupled to the cams and -- 



Claim 4
	Amend the claim from “The table of claim 1, wherein the profile has a first part and a second part during a period, wherein the higher amplitude during the first part higher than the second part.” to – The table of claim 1, wherein the drive profile has a first part and a second part during a period, wherein the first part has a higher amplitude than the second part.-- 

Claim 9
	Amend line 1 from “The fluidized inertia table of claim 1, wherein the” to – The fluidized inertia table of claim 2, wherein the --

Claim 10
	Amend line 1 from “The fluidized inertia table of claim 1, wherein the” to – The fluidized inertia table of claim 2, wherein the –

Claim 11
	Amend line 3 from “material is fed into the tray. wherein the computer analyzes and scans of any material” to – material is fed into the tray, wherein the computer analyzes and scans of any material --  

Claim 14
	Amend claim 14 from “The fluidized inertia table of claim 12, wherein the bed has multiple lanes and jets therein.” to – The fluidized inertia table of claim 13, wherein the fluidized inertia bed has multiple lanes and jets therein. --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a method of separating providing materials on a bed capable of oscillation with a non-sinusoidal drive profile.  The closest prior art does not disclose or make obvious exposing the materials to the forces so to overcome a moment of inertia of the materials so to liberate and separate the materials by specific gravity or size and then collecting the heavier materials at a first end of the bed and collecting the lighter materials at a second end of the bed in conjunction with the other structures in claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653